     Case 3:20-cr-00069-JAG Document 1 Filed 07/02/20 Page 1 of 3 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Richmond Division


UNITED STATES OF AMERICA                             )
                                                     )
       v.                                            )       Criminal No. 3:20cr069
                                                     )
HENRY ALEXANDER MCLARTY, SR.,                        )
                                                     )
       Defendant.                                    )


                                 CRIMINAL INFORMATION

THE UNITED STATES CHARGES THAT:

                                        Count One
                  (Conspiracy to Commit Wire Fraud and Money Laundering)

       From in or about 2013 through in or about April 2018, within the Eastern District of

Virginia and elsewhere, the defendant, HENRY ALEXANDER MCLARTY, SR., did knowingly

and voluntarily conspire and agree with others, both lmown and unlmown, the commit offenses

against the United States, namely:

       1.      lmowingly devised and intended to devise a scheme and aiiifice to defraud, and

for obtaining money and property by means of materially false and :fraudulent pretenses,

representations, and promises, did lmowingly and unlawfully transmit and cause to be

transmitted by means of wire communication in interstate or foreign commerce, writings, signs,

and signals for the purpose of executing the scheme and aiiifice, in violation of 18 U.S.C.

§ 1343; and




                                                1
     Case 3:20-cr-00069-JAG Document 1 Filed 07/02/20 Page 2 of 3 PageID# 2



       2.      knowingly engaged and attempted to engage in a monetary transaction by through

or to a financial institution, affecting interstate or foreign commerce, in criminally derived

property of a value greater than $10,000, such property having been derived from a specified

unlawful activity, that is, wire fraud, in violation of 18 U.S.C. § 1957.

                                           Overt Acts

       In furtherance of the conspiracy, and to effect its objects, the co-conspirators committed

the following overt acts, among others, in the Eastern District of Virginia, and elsewhere:

       3.      On or about August 10, 2015, MCLARTY, SR., and his co-conspirators caused

victim C.W. to wire transfer $300,000 from his Navy Federal Credit Union account to World

Wide Carbon, LLC's Bank of America, N.A. account number ending 0908.

       4.      On or about August 11, 2015, MCLARTY, SR., and his co-conspirators caused

the wire transfer of $51,520 from World Wide Carbon, LLC's Bank of America, N.A. account

number ending in 0908 to a co-conspirator's bank account at Associated Credit Union, account

number ending in 2931.

       (All in violation of 18 U.S.C. § 371.)




                                                  2
     Case 3:20-cr-00069-JAG Document 1 Filed 07/02/20 Page 3 of 3 PageID# 3




                                      Forfeiture Allegation

       Pursuant to Federal Rule of Criminal Procedure 32.2, the defendant is advised that upon

conviction of the offense charged in Count One of this Information, he shall forfeit to the United

States any property, real or personal, which constitutes or is derived from proceeds traceable to

the violation charged in Count One.

       If property subject to forfeiture meets the requirements of 21 U.S.C. § 853(p), the

government will seek an order forfeiting substitute assets.

(In accordance with 18U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c)).




                                                     G. ZACHARY TERWILLIGER
                                                     UNITED STATES ATTORNEY,


                                              By:

                                                       ssistant United States Attomey




                                                 3
